DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “take-up means”, “reset means”, “first limiting means”, “second limiting means” and “coupling means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “to be used for” and “having a function of” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-5, 13, 15 and 21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first limiting means”, “second limiting means” and “coupling means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose the corresponding structure for performing the claimed function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand what structure or structures perform the claimed function. Therefore, the claim is indefinite.  


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims (The claims appear directed towards a system for charging electrodes in a film of a storage device. The electrodes being charged by transferring electrons to the film as it is rolled and unrolled. The Specification fails to provide sufficient support to allow a person having ordinary skill in the art to understand how a charging means (for example, a cathode ray tube) is capable of charging the electrodes.); 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill (The inventive idea (charging electrodes of a storage device using a cathode ray tube) does not appear to be common knowledge at the time the invention was filed.);
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor; 
(The disclosure omits working examples that would enable a person of ordinary skill in the art to make or use the inventive idea. For example, there is no indication of the type of cathode ray tube or voltage needed to charge the electrodes.);
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (For the reasons described above (A and G) there would be undue experimentation to figure out essential components of the claimed invention. For example, the strength of the electron ray, how fast to roll/unroll the film, etc.).
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

Furthermore, as identified above with relation to claims 8 and 13, the specification does not disclose the structure or equivalents for the claimed limiting means and connecting means. The specification does not indicate a way of utilizing a particular structure for performing the recited functions.  
Taking these factors into account, the specification does not disclose enough information for one of ordinary skill in the art to replicate the claimed invention without undue experimentation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 9 are ejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhrmann et al. (2009/0268368).
Claim 1: Fuhrmann teaches an energy storage system (Fig.4) comprising a rechargeable energy store (1) characterized in that the energy store (1) comprises a rotatably mounted first roll (3) and a film (20) having electrodes (24a-24f) (Par.48), wherein the film (20) is at least partially wound on the first roll (3) (Par.47) (Fig.5).
Claim 9: Fuhrmann teaches the limitations of claim 1 as disclosed above. Fuhrmann teaches the energy store (1) is configured as a capacitor, wherein the film (20) is configured as a dielectric (Par.42).

Claims 1 and 10 are ejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (6,190,805).
Claim 1: Takeuchi teaches an energy storage system (Fig.4) comprising a rechargeable energy store characterized in that the energy store comprises a rotatably mounted first roll and a film (3) having electrodes (1 and 3) (Col.23, Lines 21-26), wherein the film (3) is at least partially wound on the first roll (Col.25, Lines 7-11).
Claim 10: Takeuchi teaches the limitations of claim 1 as disclosed above. Takeuchi teaches the energy store is configured as a rechargeable battery (Col.23, Lines 21-23), wherein the film (3) is configured as a solid electrolyte (Col.23, Lines 23-25).

Claim 11 is ejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeoka et al. (2014/0347780).
	Claim 11: Takeoka teaches a vehicle comprising an energy store (13) (Par.1) comprising a rotatably mounted first roll and a film having electrodes (Par.25), wherein the film is at least partially wound on the first roll (Fig.1); wherein the energy store is at least partially in the vehicle (Par.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 19, 2022